Citation Nr: 0508924	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  00-00 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a higher evaluation for post-traumatic stress 
disorder (PTSD), rated as 30 percent disabling from November 
8, 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, wherein the RO granted service connection 
for PTSD, and awarded a 30 percent disability evaluation from 
October 28, 1998.  By a May 1999 rating action, the RO 
determined that the decision to grant service connection for 
PTSD from October 28, 1998 was clearly and unmistakable 
erroneous.  The RO awarded service connection from 
November 8, 1994, and continued the veteran's 30 percent 
rating. 

As the veteran is appealing the initial assignment of the 
disability rating for his service-connected PTSD, the issue 
has been framed as that listed on the front page of this 
decision.   See Fenderson v. West, 12 Vet. App. 119, 125- 126 
(1999).


FINDING OF FACT

The veteran's service-connected PTSD causes no more than 
definite social and industrial impairment; the veteran does 
not have panic attacks more than once a week, difficulty in 
understanding complex commands, memory impairment, or 
impairment in judgment or abstract thinking.


CONCLUSION OF LAW

The schedular requirements for an evaluation in excess of 30 
percent for service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. 
4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

A March 1994 Social Security Award determination letter 
reflects that the veteran was awarded disability benefits 
commencing on December 1, 1992 because of a disorder of the 
back.  Medical records received in conjunction with the March 
1994 decision primarily reflect treatment for the veteran's 
back. 

In an undated report, R. B., M.D. related that he had been 
treating the veteran for the previous ten years.  The 
examiner noted that over the years, the veteran had been 
hospitalized for suicidal intent because of symptoms 
associated with his PTSD.  Dr. B. gave the veteran a Global 
Assessment Functioning Score (GAF) score of 30 as result of 
his PTSD symptoms.  Upon psychiatric evaluation, the veteran 
was anxious, had tangential thoughts, was depressed, and 
demonstrated poor focus.  It was the conclusion of Dr. B. 
that the veteran was suffering from chronic PTSD which 
closely approximated a 70 percent rating based on GAF and 
Diagnostic Statistical Manual-IV (DSM) ratings.

Upon evaluation by VA in February 1995, the veteran described 
having nightmares, a low appetite, flashbacks, and startled 
response as a result of his Vietnam service.  He indicated 
that he was retired because of his degenerative disease of 
the spine.  The veteran reported being married for over two 
decades and having two children, one of which was deceased.  
He related that he spent most of his time watching television 
and performing routine activities.  Upon mental status 
evaluation, the veteran was depressed.  He demonstrated no 
suicidal ideation, hallucinations, or delusions.  A diagnosis 
of depressive reaction and adjustment problems with 
depression was made.  The examiner indicated that a diagnosis 
of PTSD could also be made based on specific incidents of 
nightmares, flashbacks, and startle response.  A GAF of 60 to 
70 was recorded. 

In February 1996, the veteran was admitted to a private 
medical facility for treatment concerning his ongoing low 
back pain.  At the time of the interview, the veteran's 
memory and concentration appeared normal, stable, and 
appropriate; there were tears when he spoke of his Vietnam 
experiences.  The veteran's speech was normal.  He was 
oriented in all three spheres.  There was no evidence of any 
thought disorder or perceptual disturbances.  His 
intelligence appeared average.  The veteran related that 
because of "pain," he had suspended all work and household 
activities.  He reported that he maintained periodic social 
functioning with friends.  The veteran reported being 
"moody" over the previous weeks with feelings of sadness, 
crying, worthlessness, hopelessness, fatigue, poor 
concentration, and a lack of energy.  His crying was reported 
to have been a result of watching war movies and other 
"emotional stuff."  He reported a decrease in appetite and 
sex drive since his previous "surgery," and because of 
pain.  The veteran described having anxiety and being worried 
along with a mind that raced, and shortness of breath.  He 
reported having a nervous feeling with the onset of pain 
along with tense hands, being scared to death, and twitching 
and feeling like he could not move.  The veteran maintained 
that he felt irritable and angry and that he wanted to be 
alone.  With regards to work, the veteran indicated that he 
had been employed by a company for twenty years, and then 
taught small engine repair at a small business.  He indicated 
that he enjoyed teaching, but felt that he was unemployed 
because it was impossible for him to bend and also because of 
his age. 

Overall, the examining physician in February 1996 found the 
veteran to have been distressed and anxious over his level of 
physical and occupational functioning.  In this regard, the 
veteran reported having a significant level of stress, 
anxiety and depression, along with post-traumatic stress 
symptoms.  The veteran had minor disruptions in memory and 
concentration secondary to his psychological and physical 
functioning.  Diagnoses of generalized anxiety disorder and 
post-traumatic stress symptoms were entered.  

A July 1998 VA outpatient report reflects that the veteran 
suffered from severe anxiety and nightmares relating to his 
Vietnam experiences.  He reported having nightmares, sleep 
disturbance, intrusive thoughts, hypervigilance, a pending 
sense of death and danger, cold sweats, and fear at night.  
It was noted that the veteran was in pain because of two 
degenerative discs and spinal fusion.  The veteran indicated 
that he had had some suicidal ideation about two months 
previously when he felt "real ill."  However, he indicated 
that he would never commit suicide.  He exhibited no 
homicidal ideation or attempts.  The veteran was alert and 
oriented in all spheres.  He had appropriate speech.  He 
scored 27/30 on mini-mental status examination.  A diagnosis 
of rule out combat related PTSD versus generalized anxiety 
disorder was entered by the examiner.  A GAF score of 51 was 
recorded.  

Upon evaluation by VA in December 1998, the veteran had 
subjective complaints similar to those expressed during the 
February 1995 VA examination.  However, the veteran also 
reported having panic attacks, the duration of which was not 
noted, and anxiety.  He reported having difficulty falling 
asleep and being in crowds.  He described his mood as 
"O.K."  The veteran stated that he had fair concentration.  
He described having a decrease in energy levels and interest 
in daily activities.  The veteran related that his anxiety 
attacks increased with darkness.  Upon mental status 
evaluation, the veteran was found to have had good hygiene 
and grooming.  He did not have any formal thought disorder.  
His speech was fluent.  He had mild motor agitation.  His 
affect was constricted and anxious.  The veteran did not 
entertain any suicidal or homicidal ideations or psychotic 
symptoms.  A diagnosis of PTSD was entered.  A GAF score of 
55 was recorded.  The examiner noted that the veteran met the 
criteria for PTSD, which appeared to have caused mild to 
moderate impairment of his occupational functioning.  The 
examiner noted that the veteran was primarily unable to work 
because of his back symptoms.  

A September 1998 report, submitted by St. Joseph Mercy 
Hospital, reflects that the veteran was brought into the 
emergency room because of increasing anxiety and depression 
with suicidal ideation.  It was noted that the veteran had a 
longstanding history of PTSD and chronic pain problems, which 
had interfered with his ability to sleep.  The veteran 
reported subjective complaints similar to those expressed 
during the February 1995 and December 1998 VA examinations.   
The examiner noted that the veteran was in receipt of Social 
Security Administration disability benefits because of a 
spinal fusion.  Upon mental status evaluation, the veteran 
appeared somewhat emaciated and ambulated with a cane.  He 
was somewhat anxious, restless, and sad.  He was hyper-
verbal, and his speech was somewhat tangential and 
circumstantial.  No delusions were elicited.  He denied 
having any hallucinations.  He related that he heard sounds 
of shells falling around him.  He dreamed of past 
experiences.  The veteran was oriented in all spheres.  
Recent and remote memory were intact.  His insight and 
judgment were noted to have been limited and somewhat 
impulsive, respectively.  An impression of major depression, 
recurrent episodes, and a history of chronic PTSD were 
recorded.  Dysthymic and generalized anxiety disorders were 
to be ruled out.  A GAF score of 30 was recorded. 

A May 2001 statement to the RO, submitted by B.E., reflects 
that the veteran suffered from mood swings, nightmares, 
startle response, daily panic attacks, and sleep disturbance, 
which had affected him socially.  

VA outpatient reports, dated from March 1999 to November 
2002, reflect that the veteran continued to suffer from 
symptoms associated with his PTSD such as sleep disturbance, 
an anxious mood, and a decrease in appetite.  However, these 
same reports are devoid of any evidence of suicidal or 
homicidal ideations.  The veteran also denied having any 
auditory or visual hallucinations.  He was found to have been 
oriented in all spheres.  His thinking was logical, coherent, 
and goal directed.  The veteran exhibited a dysphoric mood.  
His insight and judgment were fair.  A March 2000 VA 
hospitalization report reflects that the veteran was 
unemployed secondary to back pain.  

A January 2003 VA examination report reflects that the 
veteran had last worked in 1999, at which time he underwent a 
spinal fusion surgery for back pain.  Subsequently, he 
developed back pain over a period of several years, which 
increased to the point where he was unable to perform his job 
as a heavy equipment mechanic.  After the surgery, the 
veteran was unable to stand for any length of time and was 
under physician's orders not to lift over 15 pounds.  The 
veteran indicated that he had tried to return to work on 
several occasions, but that he was unable to tolerate the 
pain.  He related that he spent several days a week in bed or 
watching television because of back pain.  The veteran 
maintained that he rarely sat in a chair because sitting 
increase his back pain.  He indicated that he was unable to 
stand to urinate or to cook a meal.  He said he could not mow 
the lawn, or lift his knees above his waist.  He indicated 
that he did not engage in any recreational activities because 
of pain and physical disability.  He described having limited 
sexual relations with his spouse.  However, he was able to 
manage his grooming and hygiene.  The veteran related that he 
had a good relationship with his family.  The veteran stated 
that he had one friend with whom he had infrequent contact.  

During the January 2003 VA examination, the veteran described 
having vivid visual and olfactory images of multiple war 
related experiences, some of which were traumatic in nature.  
He described a depressed mood and feelings of hopelessness 
and helplessness.  The veteran related that he had no 
interest in leaving his home.  He described having poor 
concentration, feelings of nervousness throughout the day, 
and a history panic attacks, which had last occurred "two to 
three months" prior to the examination.  Upon mental status 
examination, the veteran was carelessly groomed.  There was 
no impairment in thought process or communication.  He denied 
the presence of any delusions or hallucinations.  The veteran 
described having passive suicidal thoughts but denied any 
active plans, ideation, or intent.  He was oriented in all 
spheres.  His recent and remote memory were intact.  The 
veteran denied having any obsessions or ritualistic 
behaviors.  His thinking was logical, coherent, and goal 
directed.  He described having a history of panic attacks 
which occurred several times a week, but they had abated with 
medication.  His mood was depressed and his speech and affect 
were consistent with his mood.  The depression was noted to 
have been present for "several years" (at least three 
years).  The veteran denied any significant periods when he 
"feels normal."  He felt overwhelmed by his physical pain 
and disability.  He described feeling "useless" and felt 
that his situation would only deteriorate.  He described 
having a reversed sleep schedule (i.e., sleeping during the 
day and remaining awake at night).

The VA examiner in January 2003 concluded that the veteran 
had a well established diagnosis of PTSD.  In addition, the 
veteran had a painful physical disability that had caused 
major impairment in several areas, such as his work, social 
activities, and mood.  The veteran was found to have 
experienced PTSD symptoms on a daily basis, which were 
described as moderately severe.  The examiner indicated that 
he found it difficult to provide an opinion regarding the 
influence of the veteran's PTSD symptoms on his functioning 
because of the profound disability caused by this physical 
disability and pain.  The examiner believed that it was as 
likely as not that the veteran was less able to cope with his 
chronic pain because he had PTSD.  The examiner also 
determined that it was more likely than not that the veteran 
would be employed if he did not have the physical disability 
and chronic pain.  Diagnoses of PTSD and pain disorder 
associated with both psychological factors and a general 
chronic medical condition were recorded by the examiner.  A 
GAF score of 40 was entered.  The examiner noted that the 
veteran had serious impairment in occupational and social 
functioning as well as chronic disturbance in mood and 
anxiety.  

II.  Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (2004).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  In cases 
such as this one, where the original rating assigned has been 
appealed, consideration must be given to whether the veteran 
deserves a higher rating at any point during the pendency of 
the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

In this case, the veteran is currently evaluated under 
38 C.F.R. § 4.130, Diagnostic Code 9411, for PTSD.  The Board 
notes that effective November 7, 1996, VA revised the 
criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52,695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to DSM IV.  61 Fed Reg. 52,700 (1996); 38 C.F.R. 
§ 4.125 (2004).  The new criteria for evaluating service-
connected psychiatric disability were codified at newly 
designated 38 C.F.R. § 4.130 (2004).  The new rating criteria 
are sufficiently different from those in effect prior to 
November 7, 1996.  

The Board notes that the veteran's claim has been evaluated 
by the RO under both the prior and amended regulations.  
Under Diagnostic Code 9411, 38 C.F.R. § 4.132 (1996), a 30 
percent rating was warranted when there was a definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, or when 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment.  In a subsequently 
prepared opinion, the General Counsel of the VA concluded 
that "definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93.  The 
Board is bound by this interpretation of the term "definite."

A 50 percent rating was assignable where the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired.  Id.

A 70 percent evaluation was warranted where the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired; or the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  Id.

A 100 percent evaluation was warranted where the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
there must be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or the veteran must be demonstrably 
unable to obtain or retain employment.  Id.

Under the amended criteria, Diagnostic Code 9411, 38 C.F.R. § 
4.130 (2004), a 30 percent rating is warranted where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating is for consideration where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating is assigned when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessed 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

III.  Analysis

In evaluating the veteran's claim under both the old and new 
regulations, the Board finds that the veteran's 
symptomatology more closely approximates the criteria for a 
30 percent rating.  This is so under both sets of rating 
criteria.  At the outset, the Board finds that the voluminous 
private and VA medical evidence of records does not reflect 
that the veteran has considerable social and industrial 
impairment as a result of his PTSD to establish a higher 
initial rating under the old criteria, effective prior to 
November 7, 1996.  In this regard, the clinical evidence 
clearly demonstrates, and the veteran does not contend 
otherwise, that he is unemployed because of a back disorder 
and not as a result of his PTSD.  Indeed, when examined by VA 
in January 2003, the VA examiner commented that he found it 
difficult to provide an opinion regarding the influence of 
the veteran's PTSD symptoms on his functioning because of the 
profound disability caused by his physical disability and 
pain.  The examiner believed that it was as likely as not 
that the veteran was less able to cope with his chronic pain 
because of his PTSD, and that he would be employed if he did 
not have the physical disability and pain.  The Board 
recognizes, however, that as there is no evidence suggesting 
that PTSD symptomatology would not be present in the absence 
of the back disability, there does not appear to be reason to 
reduce the current rating or to conclude that he no longer 
experiences PTSD.  In light of the foregoing, the Board finds 
that a higher initial evaluation is not warranted for the 
service-connected PTSD under the old criteria, effective 
prior to November 7, 1996.

In addition, the Board finds, for reasons discussed below, 
that the veteran is not entitled to a higher initial 
evaluation for his PTSD pursuant to the new criteria, 
effective November 7, 1996.  In support of the foregoing, the 
clinical evidence of record clearly demonstrates that the 
veteran has symptoms of sleep impairment, anxiety, 
flashbacks, nightmares, and depression that can be related to 
his PTSD.  While there is evidence that the veteran may have 
some of the symptomatology needed for an increased evaluation 
of 50 percent under the new criteria, such as disturbances in 
mood and impaired judgment, the voluminous private and VA 
clinical evidence of record does not reflect that the veteran 
demonstrates a flattened affect, panic attacks more than once 
a week, impaired abstract thinking or circumstantial, 
circumlocutory, or stereotyped speech, or near-continuous 
depression affecting the ability to function independently.  
Indeed, when examined by VA in January 2003, the veteran 
indicated that his weekly panic attacks had abated with 
medication.  In addition, the extensive private and VA 
clinical evidence of records primarily reflect that the 
veteran's thinking was logical, coherent, and goal directed.  
Any limitation in insight and judgment was found to have been 
fair.  While his speech was found to have been somewhat 
tangential and circumstantial when seen at a private facility 
in September 1998, this was not found in subsequent VA 
outpatient reports or upon evaluation by VA in January 2003.  
Furthermore, and as noted above, the veteran has been found 
to have been unemployed primarily because of a back disorder 
and not his PTSD.  (Nevertheless, the 30 percent rating 
currently in effect represents a level of occupational 
impairment due to the PTSD.)  Finally, with regards to social 
impairment, the veteran has maintained a good relationship 
with his wife and family.  Consequently, the Board finds that 
a higher initial evaluation is not warranted for the service-
connected PTSD under the new criteria, effective from 
November 7, 1996.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DSM-IV, p. 32).  The GAF scale 
reflects that a rating from 21 to 30 equates to "inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends)." Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV).  The Board further 
notes that the GAF scale shows that a rating from 41 to 50 
equates to "serious impairment in social, occupational, or 
school functioning (e.g., . . . unable to keep a job)."  Id.

Finally, although the veteran was assigned a GAF score of 30 
when examined by Dr. R. B., the clinical evidence of record 
indicates, and the veteran does not contend otherwise, that 
he suffers profound disability primarily because of physical 
pain as a result of his back disability and not his PTSD.  
Additionally, there is no indication that clinical findings 
suggestive of severe disability have ever been made.  In 
light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for a 
higher rating under either the old or new criteria for 
Diagnostic Code 9411.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then-current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  In this case, the appellant has 
been awarded a 30 percent disability rating for his PTSD 
effective as of the date of his initial claim of entitlement 
to service connection in November 1994.  The Board agrees 
with this award.  As discussed above, the evidence does not 
support the assignment of a higher disability rating under 
either the current or the former schedular criteria.



IV.  Extraschedular Consideration

Although the veteran has described his PTSD difficulties as 
causing interference with his daily living, the evidence does 
not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  See 38 C.F.R. § 3.321 (2004).  
The current evidence of record does not demonstrate that PTSD 
has resulted in frequent periods of hospitalization or in 
marked interference with employment.  § 3.321.  It is 
undisputed that the veteran is unemployed because of a back 
disability and not his service-connected PTSD.  (As noted 
above, the PTSD has an effect on employment, but such an 
effect is contemplated by the 30 percent rating.)  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2004).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  

V.  Veterans Claims Assistance Act of 2000

In adjudicating the appellant's claim, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  The Board has 
considered the final regulations that VA issued to implement 
these statutory changes.  See Duty to Assist, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  These regulations 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date.  A discussion 
of the pertinent VCAA and regulatory provisions follows.

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants").  The 
VCAA's notice requirements include the requirement to notify 
an applicant of any information necessary to complete an 
application for benefits.  In this case, the appellant's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the veteran, needed to complete the application.

Where a substantially complete application is filed, VA is 
required to notify the claimant of the evidence needed to 
substantiate the claim for benefits.  In this instance, the 
RO notified the appellant by letter, dated in September 2003.  
This letter apprised him of the provisions under the VCAA and 
the implementing regulations, of the evidence needed to 
substantiate the claim on appeal, and the obligations of VA 
and the appellant with respect to producing that evidence.  
The letter advised the appellant that VA must make reasonable 
efforts to assist him in getting evidence, including such 
things as records from any VA or private facility, or from 
the Social Security Administration.  In addition, in a May 
1999 rating decision and June 1999 statement of the case, the 
RO informed the appellant of the old and new criteria used to 
evaluate his claim for a higher rating for PTSD.  

Thus, the RO has satisfied the requirement to notify the 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, would be obtained by the Secretary on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provisions of 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d)).  In this case, in August 
2002, the Board took additional development on the veteran's 
claim to include, but not limited to, scheduling him for an 
additional VA examination and acquiring relevant VA treatment 
records.  The development actions requested by the Board 
resulted in the acquisition of a January 2003 VA examination 
report as well as VA medical records covering the period from 
February 1998 to February 2003.  In May 2003, the Board 
remanded the veteran's claims to include, but not limited to, 
obtaining additional private treatment reports, if available.  
As a result, there is no outstanding evidence to be obtained, 
either by VA or the appellant.  Taken together, the Board is 
persuaded that there is no reasonable possibility that 
further development would unearth any additional evidence 
helpful to the appellant.  


ORDER

Entitlement to an initial evaluation higher than 30 percent 
for post-traumatic stress disorder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


